Citation Nr: 1315679	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  05-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the right ankle other than that associated with the service-connected residuals of a post-operative open reduction of a fractured right ankle.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an evaluation in excess of 10 percent for post-operative open reduction of the fractured right ankle (right ankle fracture) for the period prior to May 16, 2011, and in excess of 20 percent for the period beginning May 16, 2011.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to April 27, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1983.  

These matters come before the Board of Veterans' Appeals (Board) from February 2005, February 2007, May 2005, October 2008, and November 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

In September 2009 and March 2012, the Board remanded the Veteran's pending claims for additional development.  Unfortunately, however, further action is needed to ensure that such development is completed adequately.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is necessary to ensure compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, further efforts should be undertaken to procure relevant treatment records and to afford the Veteran the opportunity for VA examinations and medical opinions in support of his claims.

In its prior remands, the Board noted that the Veteran had reportedly been treated for back pain at Hillcrest Hospital (now Hillcrest Baptist Medical Center) in June 2008.  Observing that such treatment could be relevant to the low back issue on appeal, the Board directed the agency of original jurisdiction (AOJ) to secure the Veteran's authorization for the release of his private hospital records.  Significantly, however, no such request has yet been made.  Nor has the Veteran submitted copies of any records in his own possession from Hillcrest Baptist Medical Center.  Accordingly, another remand is needed to obtain the identified records from that private medical provider.  

Similarly, another remand is needed to ascertain whether the Veteran has received any additional non-VA treatment for his right ankle, right knee, right hip, and low back problems.  The Board expressly requested reports of such treatment in its prior remand but, as with the records from Hillcrest Baptist Medical Center, that documentation has yet to be elicited or obtained.

Accordingly, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of his June 2008 records from Hillcrest Baptist Medical Center, as well any additional non-VA records identified on remand.  It should be explained that the Veteran's previous signed authorization for the release of private medical records has now expired and that he will need to complete a new authorization in order for such records to be obtained.  Then, if the Veteran provides the requested information, the AOJ should make two attempts to obtain the relevant private treatment records or render a formal finding as to why a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012) (enunciating the recent changes to 38 U.S.C.A. § 5103A(2)(B), under which the 'Secretary shall make not less than two requests to a custodian of a private record in order for an effort to obtain relevant private records to be treated as reasonable under this section, unless it is made evident by the first request that a second request would be futile in obtaining such records').  

Efforts should also be undertaken to obtain outstanding VA medical records.  The Board recognizes that, pursuant to its March 2012 remand, the AOJ obtained copies of outpatient records from the Waco, Texas, VA Medical Center dated through November 20, 2012.  Nevertheless, it appears that the Veteran may have received additional pertinent treatment since that time.  Therefore, any subsequent VA records that may exist should be added to the claims file on remand.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

Additionally, on remand, the AOJ should heed the Board's prior directive to supplement the claims file with reports of the Veteran's right ankle, right knee, right hip, and lower back X-rays.  As noted in the March 2012 remand, those X-ray reports were taken in conjunction with the Veteran's May 2011 VA examination but have yet to be obtained.  Id.

The Veteran should also be scheduled for new VA examinations in connection with his increased-rating and service-connection claims.  The Board recognizes that the aforementioned May 2011 examination addressed the nature and severity of his service-connected right ankle fracture residuals and also yielded information relevant to the other issues on appeal.  However, as the Board noted in its prior remand, the author of the May 2011 VA examination report declined to address whether Veteran's complaints of tingling and numbness in his lower right extremity were symptomatic of his service-connected ankle fracture residuals or whether they were instead manifestations of a different right ankle or low back disability that was also linked to service.  Similarly, the May 2011 VA examiner did not comment on whether the Veteran's subjective complaints of right knee instability were related to his service-connected right ankle disability or to a separate aspect of his service.  Nor did that examiner address whether the pes planus and neurological deficits (decreased reflexes and motor strength), observed on physical examination, and the degenerative changes, shown on X-ray, were derived from the Veteran's service-connected ankle fracture residuals or whether they were attributable to another right lower extremity or low back disability that was itself service-related.  

In light of these unanswered questions, the Board remanded the Veteran's claims for follow-up VA orthopedic and neurological examinations, as well as Magnetic Resonance Imaging (MRI) evaluations of his right ankle, right knee, and lower back.  However, while such examinations were scheduled for August 2012, the Veteran declined to report on the designated date.  Significantly, the AOJ did not heed the Board's remand request for clear documentation showing that the notice of examination had been sent to the Veteran's last known address.  See Stegall, 11 Vet. App. at 271.

Even without such documentation, the Board recognizes that there is a presumption of regularity governing efforts on the part of the AOJ to notify Veterans of upcoming VA examinations.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Marsh v Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  Moreover, the Board is aware that this presumption has been upheld even where an appellant has alleged non-receipt of notice of a VA examination, and has produced evidence showing that a copy of such notice was never associated with his claims file.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  

Notwithstanding the above precedential holding, the Board still has reason to doubt that the Veteran in this case was properly notified of his August 2012 examination.  That is because the address of record for the Veteran at the time of that scheduled examination has been shown to be invalid.  Indeed, a copy of the Board's March 2012 remand, which was sent to that address, has been returned as undeliverable.  See Referral of Correspondence/Evidence dated October 2012.  Accordingly, the Board has cause for concern as to whether Veteran ever received VA's notice letters regarding his August 2012 examination.  

As discussed above, the original notice letter, which presumably preceded the scheduled VA examination, has not been associated with the Veteran's claims file.  However, the record does contain a copy of an August 29, 2012, letter, which was sent immediately after the AOJ ascertained that the Veteran had missed his examination.  Tellingly, that August 29, 2012, letter, which advised the Veteran of his options to reschedule, was sent to the same address as the undeliverable Board remand.  Indeed, it was not until several months later that the Veteran's address was updated in VA's computerized appeals tracking system (VACOLS).  It therefore remains unclear whether the Veteran was notified in advance of his scheduled August 2012 examination and whether, after failing to appear for that examination, he was duly advised of his opportunity to reschedule.

In view of the foregoing uncertainty, the Board finds that, on remand, the Veteran should be afforded an additional opportunity to undergo the requested VA orthopedic and neurological examinations, and related MRI testing, which are crucial to the outcome of his increased rating and service-connection claims.  Such examinations and testing are also critical to resolving Veteran's TDIU claim, which, as the noted in the prior remand, is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, pursuant to this remand, the AOJ should undertake appropriate measures to verify the Veteran's current address, taking into account the fact that the address listed on his most recent correspondence in Virtual VA is different from that contained in earlier communications, which were sent both immediately before and following the scheduled August 2012 examinations.  Thereafter, the AOJ should schedule the Veteran for follow-up VA examinations, as requested in the Board's prior remand.  In this regard, it is crucial that the AOJ notify the Veteran of his responsibility to report for the scheduled examinations and of the specific consequences that may arise if he declines to appear.  See 38 C.F.R. §§ 3.158, 3.655.  Additionally, the AOJ should document the notice provided to the Veteran in advance of those examinations and, if he still fails to report, should update the claims file with evidence showing that such notice was sent to his last known address.  It is imperative that the AOJ also document whether any notice sent to the Veteran is returned as undeliverable.

Finally, in the event that the Veteran is again absent from one or more of his scheduled examinations, his claims file should be forwarded to the VA examiner who conducted the May 2011 joint evaluation, or to another appropriate health-care provider, for preparation of medical opinions addressing the questions posed above.  The Board's March 2012 remand expressly requested that stand-alone opinions be issued if the Veteran missed his scheduled VA examinations.  However, no such opinions were rendered after the Veteran declined to report.  See Stegall, 11 Vet. App. at 271.  Therefore, the Board wishes to emphasize that medical opinions must be provided pursuant to this latest remand regardless of whether the Veteran appears for the examinations requested herein.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, request and associate with the claims file all records of treatment from Hillcrest Hospital dated in June 2008.  Explain to the Veteran that any previous authorizations for the release of these records have expired.  

Also ascertain whether the Veteran has received any other non-VA medical treatment for his right ankle, right knee, right hip, and/or low back disorder that is not evidenced by the current record.  After securing the appropriate release from the Veteran, obtain any such treatment records that have not previously been associated with the claims file.  

In light of the recent changes to 38 U.S.C.A. § 5103A(2)(B), two attempts should be made to obtain these relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.   The Veteran should also be requested to provide copies of any outstanding medical records in his own possession.    

2.  Obtain copies of all VA treatment records dated from March 2012 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

3.  Obtain and associate with the claims file/Virtual VA the actual X-ray reports of the right ankle, right knee, right hip, and low back taken in conjunction with the May 2011 VA examination.

4.  After verifying the Veteran's current address, schedule him for MRI examinations of the right ankle, right knee, and low back.  Associate the results of such examinations with the Veteran's claims file/Virtual VA.

The AOJ must notify the Veteran that it is his responsibility to report for the above MRI examinations and to cooperate in the development of the claims.  In this regard, he should be expressly advised that the consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After the above development has been completed, arrange for the health-care provider who examined the Veteran in May 2011 to again review the claims file, including the evidence added to the record since the May 2011 examination, and provide an addendum opinion regarding the Veteran's right knee, right hip, and low back disabilities.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

If the examiner who provided the opinion in May 2011 is unavailable, the AMC/RO must obtain the requested opinions from another qualified health care provider after review of the claims file/Virtual VA.  

Specifically, the VA examiner is requested to provide opinion that addresses the following: 

(a) whether the Veteran's complaints of instability/giving way of the right knee are related to service, to include the residuals of the service-connected right ankle fracture; 

(b) why the radiological findings of the right knee, right hip, and low back are less likely than not related to service, to include the residuals of the service-connected right ankle fracture; 

(c) what caused the limitation of motion of the right knee shown on examination in May 2011;

(d) whether the Veteran has a disability of the right hip separate and apart from manifestations associated with his lumbar spine; 

(e) whether the neurological findings in May 2011 are as likely as not related to service, to include the residuals of the service-connected right ankle fracture; and 

(f) whether the diagnosis in May 2011 of lumbosacral strain is as likely as not related to service, to include the residuals of the service-connected right ankle fracture.  

In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, the reviewer should so state.  

If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AOJ should attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

If it is determined that an additional examination is needed in order to provide the requested opinion, such an examination should be scheduled and the Veteran should be notified in advance of the consequences for failing to appear at that examination.  See 38 C.F.R. §§ 3.158, 3.655 (2012).  Thereafter, the scheduled examination should be conducted, including any indicated tests or studies.  All clinical findings should be reported in detail and correlated to a specific diagnosis in a legible report.

6.  After the foregoing records development is completed, schedule the Veteran for neurological and orthopedic examinations to ascertain the current severity of his service-connected right ankle disability and to determine whether any current neurological findings are related to his service-connected right ankle fracture, whether other right ankle manifestations are part of the service-connected disability, and whether the pes planus found on VA examination in May 2011 is related to service.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After conducting a thorough examination, and claims file review, the VA examiner should provide a medical opinion that addresses the following:

(a) whether any current neurological findings are related to the Veteran's service-connected right ankle disability; 

(b) whether other right ankle manifestations are part of the service-connected right ankle fracture, to include, but not limited to arthritis and instability; 

(c) whether X-ray findings of degenerative changes, determined by the May 2011 examiner to be "age-related," also related to the Veteran's service; and 

(d) whether the pes planus found on VA examination in May 2011 is related to service-connected right ankle fracture.  

In addition to addressing the above questions, the VA examiner should discuss the current symptomatology and severity of the Veteran's service-connected right ankle fracture in accordance with the criteria for ankle disorders in 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2012).  In this regard, the examiner should also address the Veteran's complaints of right ankle instability.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AOJ should attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

In advance of the requested examination, the AOJ must notify the Veteran that it is his responsibility to report for that examination and to cooperate in the development of his claims.  He should be expressly notified that the consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. §§ 3.158, 3.655 (2012).  

If, despite the above notice, the Veteran fails to appear for the requested examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

In the event that the Veteran still does not report for the scheduled examination, the claims file should be forwarded to the examiner who conducted the May 2011 joint evaluation, or to another appropriate health care provider if that examiner is unavailable, for preparation of a stand-alone medical opinion that addresses the above questions.  The medical opinion should be predicated on a review of the entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

7.  After all of the requested development in items 1 through 6 has been completed, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

8.  Thereafter, the AOJ should readjudicate the issues of entitlement to service connection for disabilities of the right ankle, right knee, right hip, and lumbar spine, as well as the issues of entitlement to an evaluation in excess of 10 percent for right ankle fracture prior to May 16, 2011 and in excess of 20 percent beginning May 16, 2011, and entitlement to TDIU prior to April 27, 2007, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  Thereafter, if appropriate, the case should be returned to the Board for appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


